STATE OF MINNESOTA
                                                                            April 1, 2015

                                  IN SUPREME COURT                          Omc.:OF
                                                                        APPB.I!AJECn,rD"'r«:
                                         A15-0350


In re Petition for Disciplinary Action against
Philip Jay Elbert, a Minnesota Attorney,
Registration No. 293891.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Philip Jay Elbert committed professional

misconduct warranting public discipline, namely, failing to maintain custody over and

disseminating confidential materials obtained during discovery in a criminal proceeding,

in violation of Minn. R. Prof. Conduct 3.4(c) and 8.4(d).

       Respondent now waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and unconditionally admits the allegations of the

petition. In a stipulation for discipline, the parties jointly recommend that the appropriate

discipline is a 30-day suspension.

       The court has independently reviewed the file and approves the jointly

recommended disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Respondent Philip Jay Elbert is suspended from the practice of law for a

minimum of 30 days, effective 14 days from the date of the filing of this order;


                                                 1
      2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR;

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied ~ith Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court; and

       5.     Within l year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(eX3), RLPR.

       Dated: April I, 2015

                                                 BY THE COURT:




                                                 Associate Justice




                                             2